Judgment, Supreme Court, New York County (Robert Haft, J.), rendered June 27, 1990, convicting defendant upon his plea of guilty of manslaughter in the first degree, and sentencing him to a term of imprisonment of 4 Vi to 9 years, unanimously affirmed.
Defendant’s constitutional right to a speedy trial was not violated by the delay in the extradition proceeding (People v Jackson, 178 AD2d 305) which is just one of the factors that is to be considered in determining whether a defendant has been denied due process (see, People v Taranovich, 37 NY2d 442, 445).
The record demonstrates that upon his release from custody by Illinois officials defendant’s whereabouts remained unknown until his subsequent arrest on a fugitive warrant. Although incarcerated, the delay was occasioned by the determination of the Illinois authorities to prosecute defendant prior to releasing him to New York officials. Concur — Ellerin, J. P., Kupferman, Ross, Asch and Kassal, JJ.